Citation Nr: 1603692	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1. Entitlement to service connection for acne.
  
2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus from October 26, 2011. 
 
3. Entitlement to an initial rating in excess of 30 percent for a depressive disorder, not otherwise specified, from October 4, 2010.
 
4. Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.
 
 
REPRESENTATION
 
Appellant represented by:  Kenneth L. LaVan, Attorney at Law
 
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1966 to October 1970.
 
These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  VA granted entitlement to service connection for an anxiety disorder and for type II diabetes mellitus in decisions dated July 2011 and January 2013, respectively.  On both occasions, the Veteran timely appealed the initial disability rating assigned.  
 
The Veteran also appealed the denial of entitlement to service connection for acne in November 2009.  In January 2013, the RO sent the Veteran a letter advising that he did not timely perfect this appeal because his substantive appeal filed by the Veteran's attorney, was received two days after the Veteran signed a Form appointing the Georgia Department of Veterans Affairs as his representative (in February 2013, the Veteran submitted a new form reinstating his attorney).  The RO informed the Veteran that his Form 9 was not acceptable because it was not submitted by his authorized representative.  

The RO is correct that submitting a new power of attorney generally revokes the authority of any prior representative.  The applicable regulation makes clear, however, that revocation becomes effective with "the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation." See 38 C.F.R. § 14.631(f)(1) (2015) (emphasis added).  The Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative") signed by the Veteran in December 2012 was not received by VA until January 2013.  Hence, the attorney was still the Veteran's representative when VA received the Form 9 in December 2012.  Because the Veteran timely perfected his appeal of the denial of service connection for acne, that issue is before the Board.   
 
In July 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.
 
The issues of entitlement to service connection for acne, entitlement to an increased rating for a depressive disorder, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
At no time during the appellate term did symptoms of diabetes mellitus type II require an avoidance of strenuous activities.
 
 
CONCLUSION OF LAW
 
The criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in October 2010 of the information needed to substantiate his claims, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA has likewise fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  VA provided the Veteran with an examination for diabetes and related disabilities in August 2013.  For the reasons indicated in the discussion below, the examination was adequate for rating purposes with respect to the issues decided below.  As to those issues, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  The Veteran's entire history is to be considered when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  
 
When service connection for a disability has been established and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence preponderates against entitlement to an increased rating at any time since October 26, 2011.
 
Diabetes mellitus is rated pursuant to Diagnostic Code 7913.  38 C.F.R. § 4.119. Relevant to this appeal, the criteria for rating diabetes are "successive."  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  Here, the Veteran's Type II diabetes mellitus is rated as 20 percent disabling, which requires either insulin or an oral hypoglycemic agent and a restricted diet.  The next highest evaluation, 40 percent, requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.
 
The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  Although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where the rating schedule establishes successive criteria.  The criteria for 60 and 100 percent ratings also require "regulation of activities."  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).
 
VA arranged for the Veteran to be examined by a physician in August 2013.  The physician diagnosed diabetes and indicated in his report that the Veteran had been advised to follow a restricted or special diet and that he required oral medication. The physician opined that the Veteran did not need to regulate his activities as part of the medical management of his diabetes.  
 
In his hearing testimony, the Veteran said that his doctor had restricted his activities by telling him to avoid excessive heat and sunlight.  The August 2013 examination report quotes the Veteran as follows: "I'm sure [diabetes] would [impact my ability to work] in the line of work that I was in; I was in heavy construction.  I probably wouldn't be able to stay out in the sun."  
 
The Board finds that the Veteran's lay statements concerning restricting exposure to the sun do not meet the requirement of "regulation of activities" for the purpose of Diagnostic Code 7913.  First, there is nothing in the Veteran's medical records indicating that a physician advised him to stay out of the sun for the purpose of treating his diabetes.  Second, that terms "regulation of activities" refer to the need to avoid "strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  While many people engage in strenuous activities "out in the sun", it is not essential that they take place under those conditions; strenuous activities can also be performed indoors or after dark.  

In this case there is no evidence in the Veteran's medical history that any medical professional has advised the Veteran to avoid strenuous occupational or recreational activities in order to treat his diabetes.  On the contrary, several of his VA treatment records (including records more recent than the date of the Veteran's 2011 initial diagnosis) indicate that the Veteran was encouraged to exercise.   These records are located in the Virtual VA paperless claims file.  
 
The preponderance of the evidence shows that the Veteran's diabetes does not require regulation of activities as that term is defined in the applicable regulation and a schedular rating higher than 20 percent is therefore not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.
 
Extraschedular Considerations

The rating criteria discussed for diabetes mellitus describe the Veteran's disability level and symptomatology.  The disability picture presented for each disorder is contemplated by the Rating Schedule.  As such, the assigned scheduler evaluations are adequate and referral for extra scheduler consideration is not in order.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The evidence fails to show anything unique or unusual about the Veteran's diabetes mellitus that would render the scheduler criteria inadequate.  There are no additional symptoms that are not addressed by the Rating Schedule.  To the extent that the disorder interferes with his employability and activities of daily life, such interference is contemplated by the scheduler rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   In addition to diabetes, the Veteran has three service-connected disabilities: a depressive disorder, not otherwise specified (rated at 30 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss (10 percent disabling).  There is no evidence that the symptoms of any of these disabilities combine with the effects of the Veteran's diabetes to create an unusual disability picture not contemplated by the schedular rating criteria.   Even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
 
ORDER
 
Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus from October 26, 2011 is denied.
 
REMAND
 
In the VA Form 9 received by the RO in December 2012, the Veteran requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge.  Although the requested hearing took place in July 2015, the Veteran had no opportunity to testify on the issue of entitlement to service connection for acne because the AOJ had refused to accept the Form 9 submitted by his attorney in December 2012.  There is no indication that the Veteran has withdrawn his hearing request.  Accordingly, the issue of entitlement to service connection for acne is remanded for the RO to schedule a new videoconference hearing.
 
At the July 2015 videoconference hearing, the Veteran testified that the symptoms of his depressive disorder had become worse since his August 2013 VA examination.  The Veteran has also criticized the accuracy of the information in the most recent examination report.  The Veteran testified that the examination was scheduled at a facility far away from his home.  To make the journey to the examination facility tolerable, the Veteran took pain medications which, he explained, prevented him from giving more than short, simple answers to the examiner's questions.  Of the remaining psychiatric examination reports in the file (dated March 2011 and November 2011), the first report confusingly indicates the presence of hypervigilance and exaggerated startle response in one section (entitled "PTSD symptoms") but then denies the presence of both symptoms in a later section.  The second report, which indicates alcohol abuse as the only current psychiatric diagnosis, is not helpful for the purpose of rating the Veteran's depressive disorder.  Under these circumstances, the Veteran's claim for an increased initial rating for his depressive disorder will be remanded for a new examination.   
 
"When entitlement to [total disability rating based on unemployability] is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curiam).  The Veteran raised this issue in a written statement in which he claimed that it was difficult for him to keep a job due to his service-connected psychiatric disorder.  Because the development of his separate claims for entitlement to service connection for acne and for an increased initial rating for depressive disorder could potentially affect this claim, the issue of entitlement to a total disability evaluation based on individual unemployability will be remanded as well.
 
Accordingly, the case is REMANDED for the following action:
 
1. Schedule a videoconference hearing in accordance with applicable procedures for the purpose of giving the Veteran the opportunity to give testimony on the issue of entitlement to service connection for acne.  Notify the Veteran and his representative of the date and time of the hearing.  
 
2. The Veteran must be afforded a VA psychiatric examination.  The examiner is to be given access to the claims folder, VBMS file, Virtual VA file, and a copy of this remand.  In accordance with the latest worksheets for rating psychiatric disorders, the examiner is to provide a detailed review of the appellant's pertinent psychiatric history, current complaints, and the nature and extent of any current disability due to depression.  If more than one psychiatric disorder is diagnosed, the examiner must attempt to distinguish the pathology caused by depression from any other diagnosed psychiatric disorder.  If the symptoms cannot be distinguished that fact should be so stated and an explanation why provided.  Based on his or her review of the records and previous examination reports, the examiner must offer an opinion addressing whether there has been an increase in the severity of the Veteran's depression since October 4, 2010.  If so, the examiner must state when those changes either for the better or for the worse have occurred.  The examiner must also discuss the impact, if any, of the Veteran's psychiatric disorder on his ability to work.  The examiner must specifically opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has PTSD related to his military service to include service in the Republic of Vietnam.  A complete rationale for any opinion offered must be provided.
 
3. The AOJ must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.
 
4. Once the above actions have been completed, together with any other development indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


